Title: To Thomas Jefferson from George Ticknor, 1 September 1821
From: Ticknor, George
To: Jefferson, Thomas


Dear Sir,
Boston
Sep. 1. 1821.
It is so long since I have had the pleasure of hearing directly from yourself, that I should hardly venture now to address you, unless I had business of some consequence, as an apology for my intrusion. The present occasion, however, and the instance, of some of my friends seem to justify me in again coming before you; and, I trust, I need not say; that I am happy in having an opportunity that will recall me to your recollection.—The best Scholars among us are become anxious about the pressure of some portions of the Revenue Laws on the progress of knowledge. Fifteen per cent ad valorem is the duty charged on all foreign books but, besides this, the customary 10 per cent. are added to the foot of the invoice before the calculation is made and a few slight charges fall in afterwards, so that, on the whole, by the time you have passed $100 prime cost of books through the custom house, you will have paid the Government about $18 in duties. This is, of course, a very large proportion, even supposing the country to be so filled with books and the books themselves to be such a mere Luxury, that we ought to have few more or none;—but, it is enormous and unreasonable, when it is considered, that we are really much in want of them, and that, under a free Government like our’s, where knowledge is power, they must always be among the first necessities of the Commonwealth.The case may be put in a strong light by a comparison of our policy and its effects with that of other countries. In Germany it is always mentioned among the considerable causes of their late rapid advancement in knowledge, that none of its Protestant Government, where alone knowledge has much advanced, lays any duty on the importation of foreign books; but, that, on the contrary, they all favour and facilitate it by giving the Booksellers the temptation of easy & ready conveyances for them, at a cheaper rate than any thing else is conveyed, in the publick post wagons; while, at the same time, one of the great reasons, why in England knowledge has been kept, if I may use the phrase, so much more local & one-sided, is, that the importation of it from foreign countries has been made so difficult.—Now we have ten times the motives of Germany for liberality and not the hundredth part of England’s excuses for our severity;—since we want knowledge, vastly more than the first and have not, in any comparable degree, the means of acquiring it possessed by the last in her immense publick & private libraries. This argument might be again much strengthened by an examination of the policy of France, Spain & Russia;—first, it must be perfectly apparent, I should think, to any one, that it is the duty of our Government to be as kind and indulgent as possible, to those who are disposed to import what we so much need, and what we are so continually vexed and mortified and reproached for not possessing.There is, I know, an answer to be made to all this. Domestick manufactures are to be encouraged. This, I will admit; and I will admit, too, propter ignorantiam, that they are to be encouraged by what, I believe are called, high protecting duties. But books are not among domestick manufactures, which need protection and Encouragement. They can protect themselves. Our Booksellers are always able to undersell the foreign publishers, whenever they can feel satisfied that 200 copies of a work in English will be demanded, or a large number, if it be accompanied, with plates or  other expensive additions. They can always sell for half and often for less then half the cost of the work, from which they reprint:—and our most discreet and most extensive publishers in this quarter of the country, say, they would rather the duties  even on English Books were removed altogether, because, in that case, more new works would be imported & greater number of each, so that the pulse of the community might be better felt on every new publication, and they would less frequently be betrayed into reprinting, what, at last, proves not to have been wanted;—while, at the same time, sure they could always undersell foreign publishers, they would go on more boldly & extensively with what they do undertake.. I think, therefore, the argument for continuing the duty on books, as a protecting duty entirely fails.—But, in another and most important point of view, it is still worse. It operates as a grinding tax on books in the dead languages of which we do not pretend to reprint the good editions and on books in foreign living languages of which we reprint no editions at all. The only argument, therefore, fails here, and yet the duties on this class of Books are almost sufficient entirely to prevent their importation and, of course, while they do no good at all to printers and publishers, and almost none to the Government, which gets but a few hundred dollars a year out of this branch of its revenue, which is annually diminishing, they do great mischief to the progress of knowledge, which is, among us, much in want of continental books and ancient classicks.Again—on whom do these duties fall?—who pay them? Not, as in England, the rich; for books among us are not  fashionable luxuries—they have not overflowed from the library into the drawing Room and begun to serve as an elegant tapestry for the walls of the Parlour; Nor can we hope, that they will for a long period yet to come.—Not, the mass of the people, for they are and always will be, supplied by our own publishers whether the government continues its duties or not—and, finally, Not,  our Colleges, and publick Libraries and Learned societies, who have permanent funds, that might, perhaps bear said taxation; for  these are all wisely exempted.—But, they are paid, almost exclusively, by our scholars—a small class of men who can ill afford to incur any expences but that of the first necessity and whose very pursuits diminish, at once, the power and desire of accumulating property—who, being in advance of the rest of the community of knowledge, want books which must be imported, because they cannot be published here—and who, therefore, are now compelled by this unprofitable rigour of the Government, to pursue their studies in an irksome and inefficient manner, with only a part of the requisite books in their respective departments of learning & science.And finally, this duty on Books is contrary to the general spirit of the Revenue Laws, which permit a person arriving in the country to bring with him the tools, models & instruments needful for the pursuit of his trade, duty-free, though he can buy them here; while they not only refuse this favour to scholars who cannot buy their tools & models of domestick manufacture; but lay on them such high duties that they can hardly hope to get them at all.—It seems to me, therefore, that, from the very theory and genius of our Government—from the present and pressing wants of the country—from its uselessness as a protecting duty on a domestick manufacture, which is not affected by it—from its injustice, as falling almost exclusively on our scholars, who are already few  and feeble enough—and from its opposition to the general spirit and purpose of the Revenue laws, the duty on Books ought to be abolished.On this subject, I speak with entire disinterestedness. I have but my library & paid my duties for it; and shall not much increase it, so that I have nothing to gain or lose by the change of the law or by its continuance. But, I am satisfied, it is very important to the country. We have, in the last twenty or thirty years, made great progress in knowledge; but, we are now, I think, arrived at the point, where we must have a large increase of our means or be much embarassed, perhaps quite stopped, in our course, for want of them;—we have done nearly all we can with our present very imperfect apparatus of books and must now have more, or give up, perhaps, something even of the little we have gained. Certainly we are in a situation, in which we ought to be no longer discouraged & embarassed . and the first appropriate and obvious  relief must come from the relaxation by the General Government of their present very illiberal system.Those of us, therefore, who consider the matter of such serious importance have determined to do something, if we can with a prospect of success, to relieve the  scholars of the country from this burden. The mode we propose to take is: to have a petition sent next winter to Congress by the Colleges and learned societies among us, beseeching for the removal of the duties on foreign books, or at least, for some modification of them. As these bodies are exempted from all such duties, they would speak disinterestedly and as they are  the prominent, natural guardians of knowledge for us, they would have a fair hearing. So far we have gone; but, the colleges generally have not been advised of our purpose; and, we do not wish to proceed further until we have consulted you. I have, therefore, been desired to write to you, and ask of your kindness to answer the following questions.—In the first place, whether you approve the general purpose?In the second place, if you do, how far you think the request should be extended?—to all books?—or to all books not in the English Language?—or to all books in the learned and foreign Languages whether reprinted in this country or not, and all works, in the English Language, which shall not have been reprinted here within the term of eighteen months from the time of their original publication?—The proposition may be made in either of these three forms, as may be deemed most expedient.In the third place, whether your University will cooperate with us? and whether there be any college or learned Society in your commonwealth, or to the South and West of you, that it would be advisable to ask to assist us?In the last place—What course it will be best to pursue at Washington to insure our success and what persons from the S. & W. will be most likely to be interested in our project?I am not aware, that any person now engaged in promoting this plan is less disinterested than myself. We have all few or no more books to import; and speak only because we see with great regret, the severe pressure of the revenue laws on the science & knowledge of the country—because we see the booksellers’ shops among us gradually growing emptier and emptier of foreign publications—and because we find this branch of trade, which is to connect us with the intellectual advantages of the old world and make us their partakers and heirs is gradually disappearing while the other and grosser branches of mere speculation & profit are gradually reviving and growing strong.Please to present my best respects to Gov. Randolph to Mrs. Randolph and the rest of your family, whose kindness & hospitality, I shall never forget. When you write to me, which I hope will be soon, on this business, if it is to be undertaken at all, should be undertaken soon, I beg you would speak to me of your own health and whether you continue to have as you did when I had the pleasure of seeing you at Monticello. How does your new University advance? When will its lecture rooms be opened? all that concerns it, interests me very much.Yrs. with great respect,Geo: Ticknor